Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

This Office Action is in reply to Applicants’ correspondence of 10/08/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  No new grounds of rejection are presented in this Office Action.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is FINAL.

Please note: The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Action Is Final, First Action Following Request for Continued 
Examination under 37 CFR 1.114

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Election/Restrictions
In the reply filed on 11/13/2019 Applicants elected, without traverse, the particular species that is a nucleic acid fraction that is DNA fragments that are in solution (claim 3).
Claim 10 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 02/10/2020.



Maintained Claim Rejections - 35 USC § 101
Modified as Necessitated by Claim Amendments

Claims 2, 3, 5-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a natural product) without significantly more.  Claims 2, 3, 5-7 and 9 are directed to a natural product which falls within the law of nature exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., No. 12-398 (June 13, 2013) - “A naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and “Myriad’s DNA claim falls within the law of nature exception”. 

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 

Step 1.  Is the claim directed to a process, machine, article of manufacture, or composition of matter?  Yes-  the claim is clearly directed to nucleic acids which are a composition of matter.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- the claims are directed to a fraction of DNA that contains fetal and maternal DNA fragments which 

Step 2A, prong two.  Does the claim as a whole integrate the recited judicial exception into a practical application of the exception?  No - This evaluation is performed by identifying whether there are any additional elements recited in the claim beyond the judicial exception, and evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  In the instant case there are no additional elements in claim 2, 3, 5, 6, and 7.  The claims require only those components (i.e.:  DNA fragments) that can be found in naturally occurring blood from a pregnant human female.  The fragments are isolated from their natural environment, but there are no additional elements (i.e.:  structures or components that are added to the claimed fraction) beyond those that can be found in the blood of a pregnant human female.  Claim 9 recites “a container”.  Although this limitation indicates that the fraction is held in the container, it does not provide any information as to how the fraction is contained, or what the container is, but instead covers any possible container that any artisan decides to use. Because nucleic acid must be placed in a container in order to store and use it, merely reciting a generic “container” thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception.


... assume that applicant claims a single-stranded piece of DNA (a primer) having a nucleotide sequence derived from the sense strand of naturally occurring nucleic acid C. Although nucleic acid C occurs in nature as a double-stranded molecule having a sense and an antisense strand, the closest natural counterpart for the claimed nucleic acid is the sense strand of C only. See, e.g., University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241,1241 (Fed. Cir. 2014) (comparing single-stranded nucleic acid to the same strand found in nature, even though "single-stranded DNA cannot be found in the human body").


Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case, as detailed above, the claims are drawn mixtures of DNA that encompass naturally occurring DNA sequences, and portions of a naturally occurring mixture of those fragments.  The USPTO memorandum of March 4, 2014 provides guidance on the analysis of claims with regard to patent eligibility under 35 USC 101.  In the case of the instantly rejected claims, for most of the claims there are no additional elements required for the claimed fraction of DNA other than the naturally occurring nucleic acids themselves.  

In the instant case the rejected claims are drawn to nucleic acids that encompass a product that is naturally occurring (i.e.:  the claimed probe may be the same as a portion of the natural human genome).  In this regard it is noted that in Association for Molecular Pathology et al v. Myriad Genetics, Inc. et al, (569 U. S. ____ (2013)), the Supreme Court provides:
Myriad did not create or alter either the genetic information encoded in the BCRA1 and BCRA2 genes or the genetic structure of the DNA.  It found an 

To summarize, the Court has held that “a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”.  

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to a product that is a composition of DNA that contains fetal and maternal DNA fragments which occur naturally in the blood of a pregnant female.  Applicants’ arguments (p.4-17 of the Remarks of 10/08/2020) have been considered but are not persuasive to withdraw the rejection. 
Applicants have argued (p.6 of Remarks) that: 
The claimed composition is not merely DNA fragments in the blood serum or plasma of the human pregnant female from which maternal DNA fragments have been removed.  Rather, the claimed composition represents a much more specific change involving identical or nearly identical sequences (corresponding alleles of maternal origin).

This argument is not persuasive because the claimed composition is in fact the DNA fragments that are found in the blood serum or plasma of the human pregnant female with the preferential removal of fragments of maternal origin.  While the natural collection of DNA fragments in the blood contains fragments of similar sequences (i.e.:  the maternal genome and fetal genome may vary only slightly), the claimed composition 
	In this regard the Examiner maintains that the DNA is not “altered in the claimed composition” as is argued by the Applicants (e.g.:  p. 7 of the Remarks).  The claimed composition is not altered, it is only isolated from some of the other material, including some DNA fragments of maternal origin, that is found in the blood.  And so while Applicants argue (p.8 of the Remarks) that “fetal DNA is not isolated from maternal DNA in the claimed composition”, where claims 2 recites “the fetal and maternal DNA fragments of the composition are substantially separated from fetal and maternal DNA fragments of greater than 300 base pairs” and the specification teaches that DNA fragments of greater than 300 base pairs in maternal blood are mostly of maternal origin, the claims are directed to a composition of DNA that is at least in part isolated from maternal DNA in the blood.  Applicants have argued a specific definition of the term “isolated” (e.g.:  p.8 of Remarks) as “typically refers to a single gene or portion of 
	Applicants’ remarks attempt to differentiate the claimed composition from those deemed ineligible in the related court cases with the argument (p.9 of the Remarks) that the claimed composition is “is not a nucleic acid that can be identified as part of a natural counterpart”.  But this argument is not persuasive because the nucleic acids of the claims are in fact naturally occurring components found in the blood of a pregnant human female.  
Applicants’ arguments (p.11 of the Remarks) next address the markedly different analysis presented in the Office Action as “conclusory and flawed”.  According to the arguments the claimed composition has “a difference in the representation of the genetic material of the maternal and fetal genomes that is not found in the blood serum or plasma of a pregnant human female, specifically reflected in corresponding alleles of maternal origin”.  But this argument is not persuasive.  There are no alleles in the claimed composition that are not in fact in the blood of a pregnant human female (i.e.:  there is nothing in the claimed composition that is not in the natural source of the composition).  Applicants’ argument, that the claimed composition is enriched in some Myriad decision are enriched for the particular BRCA sequences, and do not have sequence form other chromosomes.  As discussed in the previous Office Action, isolating a particular natural item(s) from a mixture does not make the isolated item(s) patent eligible.  As provided in the rejection, the Supreme Court’s discussion of Myriad includes:
Finding the location of the BRCA1 and BRCA2 genes does not render the genes patent eligible “new . . . composition[s] of matter,” §101.  Myriad’s patent descriptions highlight the problem with its claims:  They detail the extensive process of discovery, but extensive effort alone is insufficient to satisfy §101’s demands.  Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together.

Applicants’ similarly argue (p.12-13 of the Remarks) that “the claimed composition comprises a combination of additional elements including an altered distribution of maternally inherited alleles between fetal and maternal DNA fragments that goes beyond the judicial exception”.  As detailed above this argued “altered distribution” of alleles is a product of the preferential isolation of fetal DNA based on it’s size.  But the alleles in the claimed composition are from the blood of the subject, and there is nothing new about the fragments of the claimed composition other than the environment they are in as claimed.  But as noted above, Applicants’ argument can be applied to any natural product that is in any way moved from its natural source.  And this sort of isolation does not make a new compositions that is markedly different from the same components in their natural state.  


When analyzing the eligibility of the instantly claimed subject matter, relevant guidance in marking a determination of “markedly different characteristics” is provided in MPEP 2106.04.  In the instant case the elements of the claimed composition are not markedly different than the corresponding fragments of DNA in nature, because the claimed fragments and their counterparts have the same genetic structure and nucleotide sequence.

Applicants’ remarks (p.13 of the Remarks) include arguments directed to Prong Two of Step 2A of the eligibility analysis.  Applicants assert that the judicial exception of the claims (i.e.:  a composition of nucleic acids) “should be found to integrate the judicial exception into a practical application and the claimed subject matter should be determined to eligible subject matter”.  The arguments are not persuasive because the claims are directed to a product and are not directed to any methodological applications or practical steps.  And so while Applicants argue that the claimed compositions may allow for improved non-invasive prenatal testing, this argument is directed to possible methods of analysis, not directed to the product as claimed.  This sort of argument is addressed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics:
Myriad did not create or alter either the genetic information encoded in the BCRA1 and BCRA2 genes or the genetic structure of the DNA. It found an important and useful gene, but groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.

In the case of the instant claims, as in the case with the Myriad claims directed to BRCA1 and BRCA2 genes, Applicants’ finding that cell free DNA in the blood that is of 

	Applicants’ remarks (p.15-16) conclude with the arguments that the claims are eligible under Step 2B of the analysis.  Applicants’ argument is that the claimed composition has utility regarding facilitating non- invasive detection of fetal genetic alterations based on fetal genetic loci comprising alleles of maternal origin, and such a use was not well-understood, routine or conventional.  The argument is not found to be persuasive because the argument is directed to analytical methods or steps, whereas the claims are directed to a product that is a composition of nucleic acid fragments all of which are found in the naturally occurring blood of a pregnant human female.   

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634